DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Herein, "the previous Office action" refers to the non-final rejection of 24 Dec 2021.

Amendments Received
Amendments to the claims were received and entered on 17 Feb 2022.

Election/Restrictions
Claims 26–44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 Oct 2019.

Status of the Claims
Canceled: 1–20, 27–30, 40–43 and 51
Withdrawn: 26, 31–39 and 44
Examined herein: 21–25 and 45–50

Withdrawn Rejections
All rejections of claim 51 are hereby withdrawn; its cancelation moots the rejections.
The rejection of claims 21–25 and 46–50 under 35 USC § 103 over Malave, Kovatchev and Saidara is hereby withdrawn in view of Applicant's amendments, and persuasive argument that none of these references teaches a report that "further comprises a percentage difference between the glucose variability metrics of the two or more analysis time periods, the percentage difference being provided 
Consequently, the rejection of claim 45 under § 103 over Malave, Kovatchev, Saidara and Randlov is also hereby withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21–25 and 45–50 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
This rejection is maintained from the previous Office action.  The rationale has been revised to conform to the claims as amended.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "analyzing continuous analyte sensor data associated with a host".
Mathematical concepts recited in the claims include "determining a glucose variability metric …"; "comparing glucose variability metrics of the two or more analysis time periods"; and "a percentage difference between the glucose variability metrics of the two or more analysis time periods".

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 21 recites additional elements that are not abstract ideas: "generating a performance report" from the results of the abstract idea.  Claims 23 and 25 recite the additional, non-abstract elements of "initiating transmission" of information or "transmitting" the report.  Reporting the results of the abstract idea, or transmitting information generated by an abstract idea is quintessential insignificant extrasolution activity, which does not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
None of the other dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Furthermore, the generic steps of transmitting information also constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of blood glucose data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 17 Feb 2022, Applicant asserts that "the claims are not generally directed to merely generating a performance report but are more specifically related to improving device performance including a non-numerical performance indicator based on a comparison of the glucose variability metrics …" (p. 11).

Furthermore, an (allegedly) improved report is not necessarily an improvement to the device by which it is generated.  In this instance, the report pertains to the characteristics of a patient, and specifically the trend of blood glucose variability of the patient.  It is information about a patient, and reporting the information achieves the result that "the patient is more likely to receive information that can be relied on for making treatment decisions" (Reply, p. 12).  So the (alleged) improvement achieved by the claim is that the patient has better information about themselves.  This has nothing to do with the implied device by which the report is generated, presented or transmitted.  Outputting the results of an abstract idea through an unspecified mechanism is quintessential insignificant extrasolution activity.
The arguments are therefore unpersuasive, so the rejection is maintained.
The examiner notes that ¶ 0094 of the specification describes functions of a specific user interface by which the report is generated and presented to the user.  The examiner suggests amending claim 21 to include some of these features, which will tie the claimed data analysis procedure into the practical application of a specific computerized user interface, and will likely overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21–25 and 46–50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malave, et al. (US 2002/0193679; previously cited); Kovatchev, et al. (US 2008/0154513; previously cited); Saidara, et al. (US 2005/0038332; previously cited); and Harmon, et al. (US 2006/0095225).
The explanation of the correspondence among Malave, Kovatchev, Saidara and the claim limitations is substantially identical to that presented in the previous Office action.
Claim 21 is directed to a method of analyzing blood glucose data from a continuous sensor, comprising
(a)	"accessing a plurality of blood glucose readings …"
(b)	"determining a glucose variability metric …"
(c)	"comparing glucose variability metrics …"

(e)	"generating a performance report …"
Malave teaches a computerized (0128–0137) blood glucose monitoring and reporting system that includes
(a)	time stamped glucose readings (0081), which can be aggregated within daily (0091) or weekly (0092) periods
(b)	determining various characteristics and summary statistics of blood glucose measurements within a period (0100; 0107)
(c,d)	"results and information displayed includes, but is not limited to, trending information of the characteristic" (0137); determining "trending information" necessitates comparisons of the characteristic between different time periods
(e)	reporting various blood glucose metrics including the standard deviation (0107; 0109; Figs. 17, 19A–D, 22A-–B); the standard deviation can be reported with visual, non-numerical indicators similar to a box-and-whisker plot (Figs. 19A–D, with detail in Fig. 23B)
Malave teaches that the characteristic can be standard deviation of the blood glucose measurements within a time period (0100), and teaches that the device can report or illustrate differences in glucose variability over periods of time (e.g. Figs. 19A–D).  But Malave does not teach that determining the of glucose variability constitutes "determining whether levels of glucose variability are improving over time between the two or more analysis time periods".
Kovatchev teaches a system for monitoring blood glucose, detecting adverse blood glucose conditions, and warning the patient of those conditions.  One of those adverse conditions is high blood glucose variability (0031–0033; 0084–0105).  Hence, increases in glucose variability is a worsening condition; decreases in glucose variability is an improving condition.  Kovatchev further teaches an 
Both Malave (Figs. 19A–D) and Kovatchev (Figs. 4–8) teach visual reports of information related to glucose characteristics, including glucose variability (Kovatchev, Fig. 7).  But neither of these references teaches that the report "includes a first non-numerical performance indicator when the levels of glucose variability are improving, and a second non-numerical performance indicator when the levels of glucose variability are not improving".
Saidara teaches "apparatuses and methods for medical monitoring physiological characteristic values such as blood glucose levels for the treatment of diabetes" (Abstract).  "In addition, a graphical display is disclosed incorporating a variety of enhancements which readily conveys to the user historical as well as real time information regarding the measured characteristic value" (Abstract).  "In a specific embodiment, the graphical representation comprises one or more trend indicators, indicating an approximate rate trend in the sensed physiological characteristic value over a recent series of the plurality of measurements" (0183).  "In other embodiments where a graphical representation comprises one or more trend indicators, the trend indicators can comprise about five symbols indicating for example a fast increasing rate, a moderate increasing rate, a negligible rate change, a moderate decreasing rate and/or a fast decreasing rate, respectively" (0187).  In other words, Saidara teaches "a first non-numerical performance indicator" corresponding to an increasing trend, and "a second non-numerical indicator" corresponding to a decreasing trend.  Because Kovatchev teaches that the trend of glucose variability is beneficial information for the user, the combination of Saidara and Kovatchev 
None of Malave, Kovatchev or Saidara teaches that the report "further comprises a percentage difference between the glucose variability metrics of the two or more analysis time periods, the percentage difference being provided on the performance report in relation to the first non-numerical performance indicator or the second non-numerical performance indicator".
Harmon teaches "a computer-implemented method of visualizing time-dependent data" (0008).  Preferably, the "time-dependent data" are blood glucose measurements (0033).  "[T]he computer program generates a color-based report for data interpretation" (0038); color is another type of "non-numerical performance indicator".  The "color-based report for data interpretation [] color codes the numeric results from a metering system or calculated percentages based on the numeric results from a metering system" (0039).  The report divides the numeric results into days, and periods within the day (0048).  "The computer program [] calculates a normalized percentage for each numeric result" (0063); Kovatchev teaches that glucose variability may be such a "numeric result".  Analogous to how Saidara teaches that trends in glucose variability can be advantageous reported using symbols, Harmon teaches that trends in glucose variability can also be advantageously reported using percentages with color-coded backgrounds: "such a color-based report for data interpretation gives the user a rapid cognitive grasp of the recent blood glucose data from the patient" (0038).
With respect to claim 22, Malave teaches overlaying line charts of glucose measurements from multiple days (Figs. 18–22), thereby showing the relationship between readings from different time periods.  Saidara also teaches displaying a trend in blood glucose measurements (0183).  Harmon also teaches dividing the numeric results into days, and periods within the day (0048; Fig. 5).  

With respect to claim 24, Malave illustrates high-frequency continuous glucose readings (Figs. 22A–22B), and Kovatchev teaches that a continuous blood glucose sensor takes more than 72 readings per day (Figs. 4–8).  Consistent with these, Saidara teaches "embodiments of the invention can provide sensor readings on an intermittent, near-continuous or continuous basis" (0063) and Harmon teaches the "data source can include … continuous metering systems for detecting glucose in blood" (0028).
With respect to claim 46, Malave teaches reporting various blood glucose metrics including the mean and standard deviation (0107; 0109; Figs. 17, 19A–D, 22A-–B), and trends in the metrics (0137).
With respect to claim 47, Saidara teaches up and down arrows, indicating increasing or decreasing trends (0187).  Given that Kovatchev teaches that decreasing blood glucose variability is positive and increasing blood glucose variability is negative (0031–0033; 0084–0105), the trend direction indicators necessarily also indicate whether the trend direction is positive or negative.
With respect to claims 48 and 49, Saidara teaches a neutral indicator of "negligible rate change" (0187), and Harmon teaches setting a neutral color for cells having values within a target range (0044).
With respect to claim 50, Malave teaches that the blood glucose information can include goals (0105).  Kovatchev teaches glucose variability targets, above which the user is notified of poor/worsening variability (Table 4).  Harmon also teaches target values and ranges (0043–0044).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated by the teachings of Kovatchev to modify the method of Malave to determine and report the trend of glucose variability, because Kovatchev teaches that doing so is an advantageous way of helping the user control 
Said practitioner also would have been motivated to use trend indicator icons, as taught by Saidara, and color-coded percentages, as taught by Harmon, in the method of Malave and Kovatchev, because both Saidara and Harmon teach that such trend indicators are advantageous for quickly conveying easily-interpreted information to a user.  Given that Saidara, Harmon and the combination of Malave and Kovatchev are all directed to methods for measuring, analyzing, and reporting information about a patient's blood glucose levels, said practitioner would have readily predicted that the combination would successfully result in a method of determining a patient's blood glucose variability, and reporting trends in that variability using a plurality of non-numerical indicators and percentage indicators.
The invention is therefore prima facie obvious.

Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malave, Kovatchev, Saidara and Harmon as applied to claim 21 above, and further in view of Randlov, et al. (US 2007/0179352).
Save for the addition of Harmon, the rationale that follows is substantially identical to that presented in the previous Office action.
The combination of Malave, Kovatchev, Saidara and Harmon teaches summarizing and reporting various blood glucose-related metrics over various time periods, including a series of consecutive weekly summaries for a full quarter (Malave 0097–0098).  Harmon also teaches "compar[ing] a patient's progress between two encounters, two weeks, two months, or over n days" (0036), which are preferably 
Randlov teaches "a device capable of displaying data relevant for a diabetic patient" (0002).  Randlov teaches that for such plots, "a user (patient/analyst/doctor) can select the period range i.e. day, week, month, quarter, year etc. for data points to be analyzed" (0022).  Since Malave and Harmon both teach summarizing and presenting consecutive time periods, the combination of Randlov, Malave and Harmon suggests that the summarized quarters could be consecutive quarters.
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Randlov — that blood glucose metrics can be summarized in different ranges, including quarterly — and modified the method of Malave, Kovatchev, Saidara and Harmon to be able to summarize blood glucose metrics, including blood glucose variability, in different time periods, including quarterly.  Given that both Randlov and the combination of Malave, Kovatchev, Saidara and Harmon are directed to methods of summarizing and reporting various blood glucose-related metrics over various time periods, said practitioner would have readily predicted that the combination would successfully result in a method of calculating and reporting blood glucose variability for a series of consecutive quarters.  The invention is therefore prima facie obvious.

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.